DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  the term “and” in line 3 needs to be removed.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the phrase “the rear wheel” in line 3 needs to be changed to “the rear roller”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“first elevating portion” for moving a front end of the base portion in a vertical direction perpendicular to the ground, in claims 3 and 17, (wherein “portion” is a generic placeholder that is coupled with functional language of elevating/for moving a front end of the base portion in a vertical direction perpendicular to the ground, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier),  
“second elevating portion” for moving a rear end of the base portion in a vertical direction perpendicular to the ground, in claims 3 and 17, (wherein “portion” is a generic placeholder that is coupled with functional language of elevating/for moving a rear end of the base portion in a vertical direction perpendicular to the ground, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier), 
“first driver” for applying a driving force to the first elevating portion and the second elevating portion, in claim 4, (wherein “driver” is a generic placeholder that is coupled with functional language of, for applying a driving force to the first elevating portion and the second elevating portion, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier),
“first speed measuring portion” for calculating a ride speed from the rotation of the front wheel, in claim 6, (wherein “portion” is a generic placeholder that is coupled with functional language of, for calculating a ride speed from the rotation of the front wheel, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier),
“second speed measuring portion” for calculating a ride speed from the rotation of the rear wheel, in claim 6, (wherein “portion” is a generic placeholder that is coupled with functional language of, for calculating a ride speed from the rotation of the rear wheel, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier), Please note that claim 20 also includes similar language (to that of claim 6) whereby the rotational speed of the front wheel or rear wheel is measured by a speed measuring portion, 
“rotational speed detection portion” for detecting a rotational speed of at least one of the front roller and the rear roller, in claim 10, (wherein “portion” is a generic placeholder that is coupled with functional language of detecting a rotational speed of at least one of the front roller and the rear roller, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier), 
“impact relief member” mitigating an impact applied to a rider, in claim 13 (wherein “member” is a generic placeholder that is coupled with functional language of impact relief/mitigating an impact applied to a rider, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case: 
“first elevating portion” and “second elevating portions” have the corresponding structure of: a hydraulic cylinder having a hallow cylinder, with a piston that moves via a fluid applying pressure to the end of the piston, and equivalents thereof (see ¶ [0091]-[0092] of the specification and claim 14), 
“first driver” has the corresponding structure of: hydraulic pump and equivalents thereof (see ¶ [0091] of the specification), 
“first speed measuring portion” and “second speed measuring portion” have the structure of: a component that calculates a ride speed from the size of the front/rear wheel and the number of rotations of the front/rear wheel, and equivalents thereof (see ¶ [0071] of the specification),
“rotational speed detection portion” has the corresponding structure of: a magnetic encoder, an optical encoder, and equivalents thereof (see ¶ [0079] of the specification),
“impact relief member” has the corresponding structure of an elastic member, and equivalents thereof (see ¶ [0064] of the specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7, 11 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claim 6 recites: “a (2-1)st driver…and a (2-2)nd driver”, and it is not clear what is meant by (2-1)st and (2-2)nd. It appears that applicant’s intention is to claim a second driver and a third driver (since a first driver is claimed in claim 4 to which claim 6 indirectly depends on). As such, applicant is suggested to amend the claim language to include a second driver and a third driver in place of (2-1)st driver and (2-2)nd driver, respectively, to overcome this rejection. Further clarification and appropriate corrections are respectfully requested. Please note that the same changes would also need to be applied to claim 7. Claims 7 and 11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 6. 
Claim 17 recites the limitations "the first elevating portion and the second elevating portion" in lines 13-14 and “the base portion” in line 16.  There is insufficient antecedent basis for these limitations in the claim. Furthermore, it is unclear whether the first and second elevating portions and the base portion are part of the bicycle simulator or not. Applicant is suggested to modify claim language of claim 17 to include: a first elevating portion, a second elevating portion and a base portion, as part of the bicycle simulator described in lines 2-9 of claim 17, in order to overcome this rejection. Further clarification and appropriate corrections are respectfully requested. Claims 18-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 17. 
 Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claim 20 recites: “a (2-1)st driver…and a (2-2)nd driver” in lines 3-4, and it is not clear what is meant by (2-1)st and (2-2)nd. Applicant is suggested to amend the claim language to include a first driver and a second driver in place of (2-1)st driver and (2-2)nd driver, respectively, to overcome this rejection. Further clarification and appropriate corrections are respectfully requested. 

Claim limitations “(2-1)st driver” for applying a rotational force to the front roller and “(2-2)nd driver” for applying a rotational force to the rear roller, in claim 6, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see quotation of 35 U.S.C. 112(f) above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. According to ¶ [0076] of the specification: “The (2-1)st driver 80 and the (2-2)nd driver 90 are each a driving device capable of applying the rotational force to either the front roller 40 or the rear roller 50 according to the rotational speed of the front roller 40 and the rear roller 50 that are calculated in the first and second speed measuring portions 71-1 and 71-2”. However, it is not clear what the driving device (that is capable of applying rotational force to the rollers), is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. As such, these limitations have been considered “as best understood” and under the broadest reasonable interpretation. Please note that claim 20 also includes similar language whereby the rotational force applied to the front and rear rollers is generated by a (2-1)st driver and (2-2)nd driver. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2018/0036619 A1).
Regarding claim 1, Kim discloses a bicycle simulator comprising: a front roller (202) that supports a front wheel (12) of a bicycle (10) that is mounted, and rotates together with a rotation of the front wheel (Figs. 1 and 4-5, ¶ [0087]); and a rear roller (320 (322 and/or 324)) that supports a rear wheel (14) of the bicycle, and rotates together with a rotation of the rear wheel (Figs. 1 and 4-5, ¶ [0093]), wherein a first support point at which the front roller supports the front wheel and a second support point at which the rear roller supports the rear wheel are arranged on a same plane (Figs. 2 and 4).  
Regarding claim 8, Kim discloses the bicycle simulator further comprising a belt (116) connected between the front roller and the rear roller and transmitting a rotational force of any one of the front roller and the rear roller to a remaining one (¶ [0122], ¶ [0133], ¶ [0136], ¶ [0138]-[0139]).  
Regarding claim 9, Kim discloses the bicycle simulator further comprising a base portion (main frame 100) in which the front roller (202) and the rear roller (320 (322 and/or 324)) are rotatably arranged (Figs. 1-3), wherein the belt (116) is arranged on an outer side portion of the base portion and connects the front roller to the rear roller (Figs. 1 and 3-4) .  
Regarding claim 10, Kim discloses the bicycle simulator further comprising a rotational speed detection portion for detecting a rotational speed of at least one of the front roller and the rear roller (¶ [0116], since a rotational speed of the rear roller is detected/measured, a rotational speed detection portion (i.e. a component/device that can measure/detect the rotational speed of the roller, (interpreted under BRI and 112(f) claim interpretation above)) has to exist).  
Regarding claim 12, Kim discloses the bicycle simulator further comprising a frame support portion (500) for supporting a frame of the bicycle (Figs. 4-5, 11, 14-15, ¶ [0215], ¶ [0217]-[0238]), the frame connecting the front wheel of the bicycle to the rear wheel of the bicycle (Figs. 4-5, 11, 14-15, the frame of the bicycle to which front wheel (12) and the rear wheel (14) are connected can be seen in the cited drawings).  

Claims 1, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 101677713 B1).
Regarding claim 1, Lee discloses a bicycle simulator comprising: a front roller (34 (34-1, 34-2 or 34-3)) that supports a front wheel (12) of a bicycle (10) that is mounted, and rotates together with a rotation of the front wheel (Fig. 1); and a rear roller (24 (24-1, 24-2 or 24-3)) that supports a rear wheel (13) of the bicycle, and rotates together with a rotation of the rear wheel (Figs. 1 and 7a-7b), wherein a first support point at which the front roller supports the front wheel and a second support point at which the rear roller supports the rear wheel are arranged on a same plane (Fig. 1).  
Regarding claim 12, Lee discloses the bicycle simulator further comprising a frame support portion (as shown below) for supporting a frame of the bicycle (as shown below), the frame connecting the front wheel of the bicycle to the rear wheel of the bicycle (Fig. 1).
[AltContent: arrow][AltContent: textbox (Frame Support portion )][AltContent: arrow][AltContent: textbox (Impact relief member 81 (below the frame support portion))][AltContent: connector][AltContent: textbox (Frame Support portion )][AltContent: arrow][AltContent: textbox (Frame of the bicycle (shown by the darkened area) )]
    PNG
    media_image1.png
    330
    421
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    192
    120
    media_image2.png
    Greyscale

  
Regarding claim 13, Lee discloses the bicycle simulator further comprising an impact relief member (elastic member 81, (as interpreted under BRI and 112(f) claim interpretation above)) arranged below the frame support portion and mitigating an impact applied to a rider (Figs. 1 and 6, and as shown above).  
Regarding claim 15, Lee discloses the bicycle simulator further comprising an input unit (451 of 45/mobile device 7) for inputting a ride mode and a riding environment (Figs. 2 and 9-10, pg. 4 second paragraph, third paragraph and ninth paragraph, pg. 5  third paragraph – sixth paragraph, pg. 6 fourth paragraph – sixth paragraph, and claim 14).  

Claim 1 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugitomachi (JP H02136674 U).
Regarding claim 1, Sugitomachi discloses a bicycle simulator comprising: a front roller (1a) that supports a front wheel (19) of a bicycle that is mounted, and rotates together with a rotation of the front wheel (Figs. 1-2); and a rear roller (2b) that supports a rear wheel (20) of the bicycle, and rotates together with a rotation of the rear wheel (20, Figs. 1-2), wherein a first support point at which the front roller supports the front wheel and a second support point at which the rear roller supports the rear wheel are arranged on a same plane (Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sugitomachi as applied to claim 1 above, and further in view of Kim Ho Sang, (KR 101780743 B1, hereinafter referred to as “Sang”).
Regarding claim 2, Sugitomachi teaches the bicycle simulator further comprising: a base portion (A with B) to which both ends of the front roller and both ends of the rear roller are connected (Figs. 1-3); and a frame support portion (as shown below) connected (via 4-6) to the base portion and supporting a frame of the bicycle (Figs. 1-2), wherein the front roller, the rear roller, and the frame support portion are movably coupled with respect to the base portion in a length direction of the base portion (front roller and rear rollers can move within the sliding space shown below in a length direction, the frame support portion is movable in length direction via sliding hole 7 and in thickness direction via coiled spring 5a (since the spring can move up/down in the thickness (vertical) direction)).  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Sliding space for rollers )][AltContent: connector][AltContent: textbox (Frame support portion (darkened portions))] 
    PNG
    media_image3.png
    735
    647
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    524
    440
    media_image4.png
    Greyscale


Sugitomachi is silent about the front and rear rollers being movably coupled to the base portion in thickness direction. 
Regarding claim 2, Sang teaches a base portion (as shown below) to which both ends of a front roller (21) and both ends of a rear roller (22) are connected (Fig. 1); and wherein the front roller and the rear roller are movably coupled with respect to the base portion in thickness direction of the base portion (Fig. 2, pg. 3 ninth paragraph- tenth paragraph).  
[AltContent: textbox (Base portion)][AltContent: arrow]
    PNG
    media_image5.png
    664
    708
    media_image5.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugitomachi’s invention such that the front and rear rollers are movably coupled to the base portion in thickness direction as taught by Sang in order to enable for providing side to side tilting of the bicycle thereby providing the user with a more realistic experience of outdoor cycling. 


Claims 3-4  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Harabayashi (US 5,035,418).
Regarding claims 3 and 4, Kim teaches the bicycle simulator further comprising: a base portion (main frame 100) to which both ends of the front roller (202) and both ends of the rear roller (320 (322 and/or 324)) are connected (Figs. 1-3) and a controller/control unit (¶ [0114]).
Kim teaches a rotation unit (400) that adjusts the angle of the base portion, wherein a front end of the base portion can be inclined/elevated (Figs. 5 and 10) or a rear end of the base portion can be inclined/elevated (Fig. 11). However, Kim is silent about a first elevating portion for moving a front end of the base portion in a vertical direction perpendicular to the ground; and a second elevating portion for moving a rear end of the base portion in a vertical direction perpendicular to the ground, a first driver for applying a driving force to the first elevating portion and the second elevating portion; and the controller controlling the first driver, wherein the first elevating portion and the second elevating portion each comprise a hollow cylinder, a piston inserted into the hollow cylinder and moving, and a fluid applying pressure to one end of the piston.  
Regarding claim 3, Habayashi teaches a bicycle/cycling simulator comprising: a base portion (movable support 5, Figs. 9 and 25); and a first elevating portion (40/110 at a front end of base portion/movable support 5) for moving a front end of the base portion in a vertical direction perpendicular to the ground (Figs. 9, 12b, 25 and 29, col. 4 lines 58-63, col. 6 lines 36-45, extensible posts 40/110 are hydraulic cylinders that include a hollow cylinder and a piston that is moved by a fluid applied pressure (as interpreted under BRI and 112(f) claim interpretation above)); and a second elevating portion (40/110 at a rear end of base portion/movable support 5) for moving a rear end of the base portion in a vertical direction perpendicular to the ground (Figs. 9, 12a, 25 and 28, col. 4 lines 58-63, col. 6 lines 36-45, extensible posts 40/110 are hydraulic cylinders that include a hollow cylinder and a piston that is moved by a fluid applied pressure (as interpreted under BRI and 112(f) claim interpretation above)).
Regarding claim 4, Habayashi teaches the bicycle simulator further comprising: a first driver (i.e. pump 46, pump 27, (as interpreted under BRI and 112(f) claim interpretation above)) for applying a driving force to the first elevating portion and the second elevating portion (col. 4 lines 58-63, col. 6 lines 36-45); and a controller for controlling the first driver (col. 4 lines 58-63 recites that the hydraulic flow from the pump is controlled to actuate the extensible posts, as such, a controller has to exist in order to control the hydraulic flow from the pump, col. 6 lines 36-45 recites that the actuators are operates by a hydraulic pressure supplied from an oil tank 28 by a pump 27 through a solenoid valve 29 which is operated by means of switches 96 on the handlebars 95, as such, the switches 96 serve as a controller controlling the pump 27).  
Regarding claim 14, Habayashi teaches wherein the first elevating portion and the second elevating portion (40/110) each comprise a hollow cylinder, a piston inserted into the hollow cylinder and moving, and a fluid applying pressure to one end of the piston (Figs. 9 and 12a-12b, col. 4 lines 58-63, col. 6 lines 36-45).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s invention with a first elevating portion for moving a front end of the base portion in a vertical direction perpendicular to the ground; and a second elevating portion for moving a rear end of the base portion in a vertical direction perpendicular to the ground, a first driver for applying a driving force to the first elevating portion and the second elevating portion; and the controller controlling the first driver, wherein the first elevating portion and the second elevating portion each comprise a hollow cylinder, a piston inserted into the hollow cylinder and moving, and a fluid applying pressure to one end of the piston as taught by Habayashi in order to provide for a wider range of incline/decline angles and thereby simulate wider range of terrains and road conditions, and reduce the number of parts required to operate the elevation portions (i.e. one pump for first and second elevation portions). Furthermore, please note that substituting one type of angle adjustment mechanism for another is considered to be held within one ordinary skill in the art, since the same predictable result of adjusting angle (incline/decline) is obtained. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 15 above, and further in view of Inada (US 2019/0328322 A1). 
Regarding claim 16, Lee teaches wherein the input unit is a terminal device (45/mobile device 7, Figs. 2 and 10 pg. 4 second paragraph, third paragraph and ninth paragraph, pg. 5  third paragraph – sixth paragraph, pg. 6 fourth paragraph – sixth paragraph, and claim 14).
Lee is silent about the terminal device transmitting a query and receiving a response by using an artificial intelligence-based chatbot. 
Regarding claim 16, Inada teaches a terminal device (i.e. mobile device/smartphone 12), that transmits a query and receives a response by using an artificial intelligence-based chatbot (¶ [0035], ¶ [0074]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s invention such that the terminal device transmits a query and receives a response by using an artificial intelligence-based chatbot as taught by Inada in order to keep track of various exercise affecting information such as the user’s health condition and meal intakes and provide necessary health benefiting suggestions to the user.  

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0036619 A1) in view of Kaylor et al. (US 2012/0071301 A1).
Regarding claim 17, Kim teaches a method of operating a bicycle simulator comprising: wherein the bicycle simulator includes: a front roller (202) that supports a front wheel (12) of a bicycle (10) that is mounted, and rotates together with a rotation of the front wheel (Figs. 1 and 4-5, ¶ [0087]); and a rear roller (320 (322 and/or 324)) that supports a rear wheel (14) of the bicycle, and rotates together with a rotation of the rear wheel (Figs. 1 and 4-5, ¶ [0093]), wherein a first support point at which the front roller supports the front wheel and a second support point at which the rear roller supports the rear wheel are arranged on a same plane (Figs. 2 and 4); inputting a ride mode (¶ [0114], information about a traveling road inputted to a control unit); 23Attorney Docket No.: 0521-000004/US/NPA applying a driving force to elevating portion/rotation unit (400) to correspond to an inclination angle of an inclined portion provided in a riding environment (i.e. traveling road) according to the ride mode (¶ [0113]-[0115]), and vertically moving a front end or rear end of a base portion (main frame 100) in a direction perpendicular to the ground by the driving force applied to the elevating portion/rotation unit (400, Figs. 5 and 10-11). 
Kim is silent about visually providing a preset riding environment including an inclined portion to a rider according to the ride mode; applying a driving force to at least one of a first elevating portion and a second elevating portion to correspond to an inclination angle of the inclined portion provided in the riding environment; and vertically moving the front end or rear end of the base portion in a direction perpendicular to the ground by a driving force applied from at least one of the first elevating portion and the second elevating portion.  
Regarding claim 17, Kaylor teaches a method of operating a bicycle simulator (10) comprising: an exercise cycle (12, ¶ [0015]), inputting a ride mode (Fig. 5, ¶ [0029], ¶ [0061]-[0063]); 23Attorney Docket No.: 0521-000004/US/NPAvisually providing a preset riding environment including an inclined portion to a rider according to the ride mode (i.e. 82, Fig. 5, ¶ [0029], ¶ [0061], ¶ [0063]); applying a driving force to at least one of a first elevating portion and a second elevating portion (hydraulic cylinder/actuator 60 at a front end and a rear end of base portion/platform 16, Figs. 2A-2B, ¶ [0034]-¶ [0037], ¶ [0042], please note that actuator 60 can be a hydraulic cylinder which includes a hollow cylinder and a piston inserted into the hollow cylinder and moving and a fluid (hydraulic fluid) applying pressure to one end of the piston for moving the piston (as interpreted under BRI and 112(f) claim interpretation above)) to correspond to an inclination angle of the inclined portion provided in the riding environment (¶ [0014], ¶ [009]-[0030], ¶ [0044]-[0045], ¶ [0047], ¶ [0050]-[0051], ¶ [0059]); and vertically moving a front end or rear end of the base portion in a direction perpendicular to the ground by a driving force applied from at least one of the first elevating portion and the second elevating portion (Figs. 2A-2B, ¶ [0014], ¶ [009]-[0030], ¶ [0044]-[0045], ¶ [0047], ¶ [0050]-[0051], ¶ [0059]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s invention with visually providing a preset riding environment including an inclined portion to a rider according to the ride mode; applying a driving force to at least one of a first elevating portion and a second elevating portion to correspond to an inclination angle of the inclined portion provided in the riding environment; and vertically moving the front end or rear end of the base portion in a direction perpendicular to the ground by a driving force applied from at least one of the first elevating portion and the second elevating portion as taught by Kaylor in order to provide for a wider range of incline/decline angles and thereby simulate wider range of terrains and road conditions and allow the user to train for both recreational and/or competitive cycling, while reducing boredom and providing the user with a more realistic experience of real-world terrains/road conditions. Furthermore, please note that substituting one type of angle adjustment mechanism for another is considered to be held within one ordinary skill in the art, since the same predictable result of adjusting angle (incline/decline) is obtained. 

Regarding claim 18, Kim teaches that when the base portion is flat (not elevated, hence, no driving force is applied to the rotation unit to elevate the front end or the rear end of the base portion), a first support point at which the front roller supports the front wheel and a second support point at which the rear wheel supports the rear wheel are arranged on a same plane (Figs. 2 and 4).
Kim is silent about wherein, when the riding environment is a flat ground, a driving force is not applied to the first elevating portion and the second elevating portion. 
Regarding claim 18, Kaylor teaches wherein, when the riding environment is a flat ground, a driving force is not applied to the first elevating portion and the second elevating portion (Figs. 1 and 3, ¶ [0014], ¶ [0031], ¶ [0040]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s invention wherein, when the riding environment is a flat ground, a driving force is not applied to the first elevating portion and the second elevating portion as taught by Kaylor in order to provide the user with an experience of riding on a flat/level surface and/or terrains that include flat portions and thereby providing the user with a more realistic experience of real-world terrains/road conditions and reduce boredom.

Regarding claim 19, Kim as modified by Kaylor teaches the method further comprising: measuring a rotational speed of the front wheel or the rear wheel of the bicycle and when the first elevating portion or the second elevating portion moves the base portion in a vertical direction, applying a rotational force to the front roller or the rear roller so that a rotation speed of the front wheel or the rear wheel is constant (Kim: ¶ [0046], the rear roller accelerates the rear wheel to a predetermined/constant speed regardless of external force applied by the user by being selectively operated in accordance with an inclination direction of the main frame. Since the rear wheel is accelerated to a predetermined speed regardless of external force of the user, the rotational speed of the rear wheel has to be measured/monitored to keep it at a predetermined/constant speed).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kaylor as applied to claims 17 and 19 above, and further in view of Kim Ho Sang, (KR 101780743 B1, hereinafter referred to as “Sang”).
Regarding claim 20, (claim 20, “as best understood”) Kim as modified by Kaylor teaches wherein the rotational speed of the rear wheel is measured  (Kim: ¶ [0046], since the rear wheel is accelerated to a predetermined speed regardless of external force of the user, the rotational speed of the rear wheel has to be measured/monitored to keep it at a predetermined/constant speed) and the rotational force applied to the rear roller is generated by a (2-2)nd driver (i.e. load generating means 324) (Kim: ¶ [0173], ¶ [0178], ¶ [0183]).
Kim as modified by Kaylor is silent about a speed measuring portion and the rotational force applied to the front roller being generated by a (2-1)st driver. 
Regarding claim 20, (claim 20 “as best understood”) Sang teaches a method of operating a bicycle simulator comprising the bicycle simulator which includes: a front roller (21) that supports a front wheel (11) of a bicycle and a rear roller (22) that supports a rear wheel (12) of the bicycle (Figs. 1 and 3), wherein a first point at which the front roller supports the front wheel and a second support point at which the rear roller supports the rear wheel are arranged on a same plane (Figs. 1 and 3), wherein the rotational speed of the front wheel or the rear wheel is measured by a speed measuring portion (16, pg. 2 last paragraph, claim 1, (as interpreted under BRI and 112(f) claim interpretation above)), and the rotational force applied to the front roller is generated by a (2-1)St driver (friction adjusting means 26, pg. 3 last paragraph).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s invention with a speed measuring portion and the rotational force applied to the front roller being generated by a (2-1)st driver as taught by Sang in order to control the speed of the wheels more efficiently to provide for a smooth ride and better simulation of inclines and declines while preventing the user from potential injuries. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-7 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 5, Kim alone or in combination with Habayashi fails to teach a display unit for visually providing a preset riding environment including an inclined portion to a rider, wherein the controller controls the first driver to apply a driving force to at least one of the first elevating portion and the second elevating portion to correspond to an inclination angle of the inclined portion displayed on the display unit. As such, claim 5 in combination with all of the limitations of claims 4, 3 and 1, is considered to have allowable subject matter. With respect to claims 6-7 and 11, the combination of each of those claims with all of the limitations of claims 5, 4, 3 and 1 is considered allowable subject matter, upon overcoming the 112(b) rejections set forth above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784